ORIGINAL                                                                                 05/06/2020


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0122


                                          DA 20-0122
                                                                          FILED
  IN RE THE MARRIAGE OF:
                                                                              MAY 0 6 2020
                                                                         Bowen Greenwood
  JUSTIN LEVI MASTERS,                                                 Clerk of Supreme Court
                                                                          State of Montana

              Petitioner and Appellee,
                                                                  ORDER
        and

  ALISIA CUBBERLY,

              Respondent and Appellant.



         Appellant Alisia Cubberly has filed a Motion for Extension of Time within which
  to file her opening brief.
         IT IS HEREBY ORDERED that motion is DENIED. See the Court's Order to
  show cause filed May 5, 2020.
         DATED this            ay of May,2020.
                                                 For the Court,




                                                              Chief Justice